IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. WR-61,939-01 and WR-61,939-02



                IN RE DAVID DOW AND JEFFREY R. NEWBERRY



       ORDER TO APPEAR AND SHOW CAUSE FOR UNTIMELY FILED
             DOCUMENTS IN APPLICANT PAREDES’S CASE
                   FROM CAUSE NO. 2000-CR-6067B
               IN THE 399 TH JUDICIAL DISTRICT COURT
                            BEXAR COUNTY

       Per curiam.

                                         ORDER

       Applicant Miguel Angel Paredes was set for execution on Tuesday, October 28, 2014.

Counsel filed a subsequent application on applicant’s behalf in the trial court at 1:46 p.m.,

October 21, 2014. Related to that subsequent application, applicant filed in this Court at

12:37 p.m. on October 21, 2014, a motion to stay his execution. He also filed in this Court

on October 21, 2014, a suggestion that we sua sponte reconsider our denial of relief in

applicant’s initial writ, and a second motion to stay his execution. See Ex parte Paredes, No.
                                                               Dow & Newberry/Paredes - 2

WR-61,939-01 (Tex. Crim. App. Aug. 31, 2005)(not designated for publication). Pursuant

to our Miscellaneous Rule 11-003 setting out the requirements and possible consequences

of filing pleadings within the seven days preceding an applicant’s execution, counsel David

Dow filed with the untimely pleadings two identical explanations for the untimely filings.

Jeffrey Newberry neither signed Dow’s explanations nor did he file his own explanations.

       Before we take any action pursuant to Miscellaneous Rule 11-003, we want to hear

from counsel in person. Therefore, we order both counsel to appear before this Court at 9:00

a.m. on Wednesday, January 14, 2015, to offer further explanation and address any questions

propounded by the Court about the matter.

       It is further ordered by this Court that the Clerk of this Court shall issue Notice to

Appear and Show Cause commanding David Dow and Jeffrey R. Newberry to appear and

show cause, in the manner and within the time specified in this order, why counsel should

not be sanctioned by this Court for failing to adequately justify the untimely filings. A copy

of this Order shall accompany the Notice.

       IT IS SO ORDERED THIS THE 19th DAY OF NOVEMBER, 2014.


Do Not Publish